Title: To George Washington from William Heath, 17 April 1783
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Newburgh, April 17. 1783.
                        
                        Your excellency having been pleased to call for my sentiments on the subject of such military institutions as
                            may be requisite for the interior defence of these states on a peace establishment, permit me to submit the following:
                        As the future defence and peaceable enjoyment of those invaluable rights and liberties so dearly rescued from
                            the jaws of tyrany, will under heaven, rest on the discipline of our armies, either of a permanent nature or a well
                            regulated and disciplined militia, too much attention cannot possibly be paid to the object: but as the present genius of
                            our country will not admit of any considerable permanent, establishments, although perhaps at some future period they may
                            be thought eligible, I shall consider the matter in a point of view only, as appears indispensibly necessary for the
                            purpose of securing some important posts and avenues of our country and guarding the public stores, and at the same time that
                            such arrangements as appear absolutely necessary for the before mentioned purposes may be rendered as favorable and
                            salutary to the advancement and establishment of discipline in the United states as possible. The most important posts
                            both on the sea coast and inland frontiers are much better known to your excellency than they are to me: many such posts
                            there are, and common prudence and policy dictate that they be guarded; otherwise an enemy at some future period may
                            suddenly seize them or some of them, and thereby command an easy access into the bowels of our country. While these
                            important objects are secured, improvements and advantage may be drawn from the arrangements, which will serve as a basis
                            for, and may be considered as the bones and sinews of a future army; and this may be further facilitated by extending the
                            plan to the encouragement of the study of the science of war, while we preserve the mechanical part of it. For the art of
                            war undoubtedly is, what the chevalier Folard calls it, "a trade for the ignorant, a science for men of genius." The latter
                            may be promoted by the establishment of military academies in such districts as may be thought proper—in which shall be
                            taught the mathematics, gunnery, engineering and tactics, lectures delivered on the sublime parts of war, &c. The
                            former preserved by retaining a relict of our present excellent discipline in the establishment of a few corps in the
                            respective states, consisting of the different denominations of cavalry, artillery, infantry and artificers. These by
                            being properly distributed will not only secure the several posts and stores, but in case an augmentation of force should
                            at any time be necessary, afford instructors to drill and form the recruits with expedition; they will also serve as a
                            pattern and model for the militia, who will be ambitious to imitate them. As the numerous militia of the country will be
                            considered by the states as their principal defence, it is probable the several legislatures will aim to enact proper laws
                            for their regulation and discipline it will be essential that a uniformity be observed in the great principles of
                            discipline and manoeuvres, in arms and equipments—that if drawn together from different states they may be capable of
                            acting together.
                        These are a few of my first thoughts in a general view, on a subject which is almost without brink or
                            bottom—and I pray your excellency’s candor while I humbly submit them. I have the honor to be, With the highest respect
                            Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                        
                            P.S. Annexed is a memorandum of the force which may be necessary for securing the posts, stores,
                                &c.
                        
                        
                            W.H.
                        
                        
                            Memorandum of the force probably necessary to secure the several posts and public stores in the United
                                states, when peace takes place.
                            Infantry
                            New Hampshire, Massachusetts and Rhode Island to have one battalion.
                            Connecticut, New York and New Jersey—one battalion.
                            Pennsylvania and Delaware—one battalion.
                            Maryland and Virginia—one battalion.
                            North Carolina, South Carolina and Georgia—one battalion.
                            In the whole
                            One regiment of artillery for the posts magazines laboratories, &c.
                            One or two troops of horse—and a corps of artificers.
                        
                    